Appeal by defendant from a judgment of the County Court, Rockland County (Edelstein, J.), rendered December 22, 1983, convicting him of burglary in the second degree, grand larceny in the third degree, criminal possession of stolen property in the second degree and criminal mischief in the fourth degree, upon a jury verdict, and sentencing him to 4 to 8 years in prison.
Judgment modified, on the law, by vacating the sentence. As so modified, judgment affirmed, and matter remitted to the County Court, Rockland County, for resentencing in accordance herewith.
Where a defendant has been convicted on more than one count of a multiple-count indictment, the court must pronounce sentence on each count upon which the defendant was *609convicted (CPL 380.20; People v Richard H., 101 AD2d 867). This was not done in the instant case and, accordingly, defendant must be resentenced.
We have considered defendant’s remaining contentions and find them to be without merit. Mangano, J. P., Rubin, Eiber and Kooper, JJ., concur.